DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 4/1/2020 has been fully considered and is attached hereto.

Claim Objections
Claims 9-15 are objected to because of the following informalities:  	Claim 9, line 13 recites, “first concave portion” which is incorrect.  It appears it should be changed to read, “first convex portion”.  
Claim 9, lines 20-21, “the first concave portion” appears to be incorrect.  It appears it should be changed to read, “the two first concave portions”.
Applicant should review claims 9-15 for any such similar errors.
Claims 10-15 are objected to since they depend from claim 9 and thus inherit the deficiencies therein.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “close” in claims 1, 9 and 16 and the term, “closely” in claims 5 and 18 are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Is within 3 inches, “close”?  Is within 5mm “close”?  Appropriate clarification or correction is required.
Claims 2-8, 10-15, and 17-20 are rejected since they depend from claims 1, 9, and 16 and thus inherit the deficiencies therein.

Allowable Subject Matter
Claims 1-20, pending correction of the above mentioned 112 rejections and claim objections, are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 1-8, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because claim 1 recites, “a plug comprising a housing, the housing having an upper surface, a second convex portion positioned on the upper surface and used to cooperate with the first concave portion and two second concave portions positioned on the upper surface and used to cooperate with the two first convex portions respectively, when mating of the plug and the receptacle is completed, the second convex portion and the two second concave portions being respectively engaged with the first concave portion and the two first convex portions in concave-convex cooperation, the thermal interface material layer being attached to the upper surface”.
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.

The closest art of record is believed to be that of Hall, III et al. (US 2018/0199468) which teaches (In Figs 2-13) an electrical connection apparatus comprising: a receptacle comprising: a cage (10) defining an accommodation space extending along a mating direction and being elongated and a port (Opening in 10 which accepts 30) in communication with the accommodation space in the mating direction, the cage having an upper wall, the upper wall having an opening (13) in communication with the accommodation space; a heat sink (20) provided on the upper wall and having a base portion (28) extending into the opening (See Fig 13), the base portion having a lower surface facing the accommodation space (See Fig 13), a first side edge close (Edge adjacent to 28a, see Fig 9) to the port and a second side edge (Edge adjacent 29) spaced apart from the first side edge in the mating direction, the heat sink further having two first convex portions (22, 24) positioned on a lower surface of the heat sink and adjacent to the first side edge (See Fig 9) and a first concave portion (Portion between 23a and 29) positioned on the lower surface and adjacent to the second side edge (See Fig 9), the first concave portion being positioned on a line which is parallel to the mating direction and passes through between the two first convex portions (See Fig 9, a line can be drawn between 24 and 22 which intersects the concave portion).  Hall, however, fails to specifically teach or suggest a thermal interface material layer provided on the lower surface of the base portion; and an elastic sheathing member sheathing the heat sink and the cage, so that the base portion of the heat sink being elastically pressed downwardly into the opening of the cage; and a plug comprising a housing, the housing having an upper surface, a second convex portion positioned on the upper surface and used to cooperate with the first concave portion and two second concave portions positioned on the upper surface and used to cooperate with the two first convex portions respectively, when mating of the plug and the receptacle is completed, the second convex portion and the two second concave portions being respectively engaged with the first concave portion and the two first convex portions in concave-convex cooperation, the thermal interface material layer being attached to the upper surface.


With respect to claims 9-15, the allowability resides in the overall structure of the device as recited in independent claim 9 and at least in part because claim 9 recites, “a plug comprising a housing, the housing having an upper surface, two second convex portions positioned on the upper surface and used to cooperate with the first concave portions and a second concave portion positioned on the upper surface and used to cooperate with the first convex portion, when mating of the plug and the receptacle is completed, the two second convex portions and the second concave portion being respectively engaged with the first concave portion and the first convex portion in concave-convex cooperation, the thermal interface material layer being attached to the upper surface”.
The aforementioned limitations in combination with all remaining limitations of claim 9 are believed to render said claim 9 and all claims dependent therefrom patentable over the art of record.

The closest art of record is believed to be that of Hall, III et al. (US 2018/0199468) which teaches (In Figs 2-13) an electrical connection apparatus comprising: a receptacle comprising: a cage (10) defining an accommodation space extending along a mating direction and being elongated and a port (Opening in 10 which accepts 30) communicated with the accommodation space in the mating direction, the cage having an upper wall, the upper wall having an opening (13) communicated with the accommodation space; a heat sink (20) provided to the upper wall and having a base portion (28) extending into the opening (See Fig 13), the base portion having a lower surface facing the accommodation space (See Fig 13), a first side edge close (Edge adjacent to 28a, see Fig 9) to the port and a second side edge (Edge adjacent 29) spaced apart from the first side edge in the mating direction, the heat sink further having a first convex portion (24) provided on a lower surface of the heat sink and close to the first side edge (See Fig 9) and a first concave portion (Portion between 23a and 29) positioned on the lower surface and adjacent to the second side edge (See Fig 9).  Hall, however, fails to specifically teach or suggest the heat sink further having a first convex portion provided on the lower surface of the base portion and close to the first side edge and two first concave portions provided on the lower surface and adjacent to the second side edge, the first concave portion being positioned on a line which is parallel to the mating direction and passes through between the two first concave portions; a thermal interface material layer provided to the lower surface of the base portion; and an elastic sheathing member sheathing the heat sink and the cage, so that the base portion of the heat sink being elastically pressed downwardly into the opening of the cage; and a plug comprising a housing, the housing having an upper surface, two second convex portions positioned on the upper surface and used to cooperate with the first concave portions and a second concave portion positioned on the upper surface and used to cooperate with the first convex portion, when mating of the plug and the receptacle is completed, the two second convex portions and the second concave portion being respectively engaged with the first concave portion and the first convex portion in concave-convex cooperation, the thermal interface material layer being attached to the upper surface.


With respect to claims 16-20, the allowability resides in the overall structure of the device as recited in independent claim 16 and at least in part because claim 16 recites, “an elastic sheathing member sheathing the heat sink and the cage, so that the base portion of the heat sink being elastically pressed downwardly into the opening of the cage”.
The aforementioned limitations in combination with all remaining limitations of claim 16 are believed to render said claim 16 and all claims dependent therefrom patentable over the art of record.

The closest art of record is believed to be that of Hall, III et al. (US 2018/0199468) which teaches (In Figs 2-13) an electrical connection apparatus comprising: a receptacle comprising: a cage (10) defining an accommodation space extending along a mating direction and being elongated and a port (Opening in 10 which accepts 30) in communication with the accommodation space in the mating direction, the cage having an upper wall, the upper wall having an opening (13) in communication with the accommodation space; a heat sink (20) provided on the upper wall and having a base portion (28) extending into the opening (See Fig 13), the base portion having a lower surface facing the accommodation space (See Fig 13), a first side edge close (Edge adjacent to 28a, see Fig 9) to the port and a second side edge (Edge adjacent 29) spaced apart from the first side edge in the mating direction, the heat sink further having two first convex portions (22, 24) positioned on a lower surface of the heat sink and adjacent to the first side edge (See Fig 9) and a first concave portion (Portion between 23a and 29) positioned on the lower surface and adjacent to the second side edge (See Fig 9), the first concave portion being positioned on a line which is parallel to the mating direction and passes through between the two first convex portions (See Fig 9, a line can be drawn between 24 and 22 which intersects the concave portion).  Hall, however, fails to specifically teach or suggest a thermal interface material layer provided on the lower surface of the base portion; and an elastic sheathing member sheathing the heat sink and the cage, so that the base portion of the heat sink being elastically pressed downwardly into the opening of the cage.  The Examiner does not believe it would be obvious to modify Hall  to include an elastic sheathing member (despite sheathing members being well known) since Hall explicitly excludes the use of one in ¶ 0003.  

Additional noteworthy art includes:
US 8,911,244  to Elison et al. which teaches a receptacle with heat management for electronic and optical system;
US 8,081,470 to Oki et al. which teaches a heat-dissipating mechanism implemented in cage for optical transceiver;
US 7,448,921 to Kim et al. which teaches a user identification card connecting device;
US 6,893,293 to Ice et al. which teaches a heat sink device for a transceiver; and
US 6,749,448 to Bright et al. which teaches a transceiver module which includes the use of a heat sink, thermal interface material, and sheathing member.
However, none of the above cited references, either alone or in combination, teach or suggest all the limitations of claims 1, 9 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835